GLICKSTEIN, Judge.
We have sua sponte considered this matter to be a plenary appeal from the final judgment entered by the trial court; the notice of appeal to be amended so to reflect; and the appendices to serve as the record on appeal.
The final judgment is affirmed as there is substantial, competent evidence to support it. The trial judge found from the evidence *746that the former husband plainly used the parties’ children as pawns in a scheme to retake from the former wife the real property which he had conveyed to her by having her convey the property to them and almost immediately thereafter having them convey the property to him. Through harassment and intimidation he obtained her name on a quit claim deed to the children who then executed another quit claim deed to the former husband. Although it is the guardian ad litem for two of the parties’ three children who is actively pursuing this appeal, not the former husband, there was no doubt in the trial judge’s mind nor in ours that to characterize the minor children as anything other than the unwitting instrumentalities of their father would put judicial imprimatur upon intolerable conduct and a patently unjust result simply to satisfy a claimed fear of the former husband that his former wife of many years would transfer her property to another man rather than to the parties’ children.
LETTS, C.J., and DELL, J., concur.